Name: Commission Regulation (EC) NoÃ 1145/2006 of 27 July 2006 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 28.7.2006 EN Official Journal of the European Union L 207/8 COMMISSION REGULATION (EC) No 1145/2006 of 27 July 2006 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3) thereof, Whereas: (1) Article 31(1) of Regulation (EC) No 1255/1999 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products on the Community market may be covered by an export refund. (2) Given the present situation on the market in milk and milk products, export refunds should therefore be fixed in accordance with the rules and certain criteria provided for in Article 31 of Regulation (EC) No 1255/1999. (3) The second subparagraph of Article 31(3) of Regulation (EC) No 1255/1999 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund according to destination. (4) In accordance with the Memorandum of Understanding between the European Community and the Dominican Republic on import protection for milk powder in the Dominican Republic (2) approved by Council Decision 98/486/EC (3), a certain amount of Community milk products exported to the Dominican Republic can benefit from reduced customs duties. For this reason, export refunds granted to products exported under this scheme should be reduced by a certain percentage. (5) The uptake of export refunds for certain products proves to be insignificant. For such products, export refunds should no longer be fixed. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Export refunds as provided for in Article 31 of Regulation (EC) No 1255/1999 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the conditions provided for in Article 1(4) of Commission Regulation (EC) No 174/1999 (4). Article 2 This Regulation shall enter into force on 28 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 218, 6.8.1998, p. 46. (3) OJ L 218, 6.8.1998, p. 45. (4) OJ L 20, 27.1.1999, p. 8. ANNEX Export refunds on milk and milk products applicable from 28 July 2006 Product code Destination Unit of measurement Refunds 0401 30 31 9100 L02 EUR/100 kg 13,02 L20 EUR/100 kg 18,61 0401 30 31 9400 L02 EUR/100 kg 20,34 L20 EUR/100 kg 29,07 0401 30 31 9700 L02 EUR/100 kg 22,45 L20 EUR/100 kg 32,06 0401 30 39 9100 L02 EUR/100 kg 13,02 L20 EUR/100 kg 18,61 0401 30 39 9400 L02 EUR/100 kg 20,34 L20 EUR/100 kg 29,07 0401 30 39 9700 L02 EUR/100 kg 22,45 L20 EUR/100 kg 32,06 0401 30 91 9100 L02 EUR/100 kg 25,57 L20 EUR/100 kg 36,54 0401 30 99 9100 L02 EUR/100 kg 25,57 L20 EUR/100 kg 36,54 0401 30 99 9500 L02 EUR/100 kg 37,59 L20 EUR/100 kg 53,70 0402 10 11 9000 L02 EUR/100 kg  L20 (1) EUR/100 kg  0402 10 19 9000 L02 EUR/100 kg  L20 (1) EUR/100 kg  0402 10 99 9000 L02 EUR/100 kg  L20 EUR/100 kg  0402 21 11 9200 L02 EUR/100 kg  L20 EUR/100 kg  0402 21 11 9300 L02 EUR/100 kg 37,83 L20 EUR/100 kg 48,54 0402 21 11 9500 L02 EUR/100 kg 39,47 L20 EUR/100 kg 50,67 0402 21 11 9900 L02 EUR/100 kg 42,06 L20 (1) EUR/100 kg 54,00 0402 21 17 9000 L02 EUR/100 kg  L20 EUR/100 kg  0402 21 19 9300 L02 EUR/100 kg 37,83 L20 EUR/100 kg 48,54 0402 21 19 9500 L02 EUR/100 kg 39,47 L20 EUR/100 kg 50,67 0402 21 19 9900 L02 EUR/100 kg 42,06 L20 (1) EUR/100 kg 54,00 0402 21 91 9100 L02 EUR/100 kg 42,33 L20 EUR/100 kg 54,32 0402 21 91 9200 L02 EUR/100 kg 42,57 L20 (1) EUR/100 kg 54,66 0402 21 91 9350 L02 EUR/100 kg 43,03 L20 EUR/100 kg 55,21 0402 21 99 9100 L02 EUR/100 kg 42,33 L20 EUR/100 kg 54,32 0402 21 99 9200 L02 EUR/100 kg 42,57 L20 (1) EUR/100 kg 54,66 0402 21 99 9300 L02 EUR/100 kg 43,03 L20 EUR/100 kg 55,21 0402 21 99 9400 L02 EUR/100 kg 45,39 L20 EUR/100 kg 58,28 0402 21 99 9500 L02 EUR/100 kg 46,22 L20 EUR/100 kg 59,34 0402 21 99 9600 L02 EUR/100 kg 49,50 L20 EUR/100 kg 63,53 0402 21 99 9700 L02 EUR/100 kg 51,32 L20 EUR/100 kg 65,91 0402 29 15 9200 L02 EUR/100 kg  L20 EUR/100 kg  0402 29 15 9300 L02 EUR/100 kg 37,83 L20 EUR/100 kg 48,54 0402 29 15 9500 L02 EUR/100 kg 39,47 L20 EUR/100 kg 50,67 0402 29 19 9300 L02 EUR/100 kg 37,83 L20 EUR/100 kg 48,54 0402 29 19 9500 L02 EUR/100 kg 39,47 L20 EUR/100 kg 50,67 0402 29 19 9900 L02 EUR/100 kg 42,06 L20 EUR/100 kg 54,00 0402 29 99 9100 L02 EUR/100 kg 42,33 L20 EUR/100 kg 54,32 0402 29 99 9500 L02 EUR/100 kg 45,39 L20 EUR/100 kg 58,28 0402 91 11 9370 L02 EUR/100 kg 4,13 L20 EUR/100 kg 5,90 0402 91 19 9370 L02 EUR/100 kg 4,13 L20 EUR/100 kg 5,90 0402 91 31 9300 L02 EUR/100 kg 4,88 L20 EUR/100 kg 6,97 0402 91 39 9300 L02 EUR/100 kg 4,88 L20 EUR/100 kg 6,97 0402 91 99 9000 L02 EUR/100 kg 15,71 L20 EUR/100 kg 22,46 0402 99 11 9350 L02 EUR/100 kg 10,55 L20 EUR/100 kg 15,08 0402 99 19 9350 L02 EUR/100 kg 10,55 L20 EUR/100 kg 15,08 0402 99 31 9300 L02 EUR/100 kg 9,40 L20 EUR/100 kg 13,44 0403 90 11 9000 L02 EUR/100 kg  L20 EUR/100 kg  0403 90 13 9200 L02 EUR/100 kg  L20 EUR/100 kg  0403 90 13 9300 L02 EUR/100 kg 37,48 L20 EUR/100 kg 48,11 0403 90 13 9500 L02 EUR/100 kg 39,13 L20 EUR/100 kg 50,22 0403 90 13 9900 L02 EUR/100 kg 41,70 L20 EUR/100 kg 53,51 0403 90 33 9400 L02 EUR/100 kg 37,48 L20 EUR/100 kg 48,11 0403 90 59 9310 L02 EUR/100 kg 13,02 L20 EUR/100 kg 18,61 0403 90 59 9340 L02 EUR/100 kg 19,06 L20 EUR/100 kg 27,22 0403 90 59 9370 L02 EUR/100 kg 19,06 L20 EUR/100 kg 27,22 0404 90 21 9120 L02 EUR/100 kg  L20 EUR/100 kg  0404 90 21 9160 L02 EUR/100 kg  L20 EUR/100 kg  0404 90 23 9120 L02 EUR/100 kg  L20 EUR/100 kg  0404 90 23 9130 L02 EUR/100 kg 37,83 L20 EUR/100 kg 48,54 0404 90 23 9140 L02 EUR/100 kg 39,47 L20 EUR/100 kg 50,67 0404 90 23 9150 L02 EUR/100 kg 42,06 L20 EUR/100 kg 54,00 0404 90 81 9100 L02 EUR/100 kg  L20 EUR/100 kg  0404 90 83 9110 L02 EUR/100 kg  L20 EUR/100 kg  0404 90 83 9130 L02 EUR/100 kg 37,83 L20 EUR/100 kg 48,54 0404 90 83 9150 L02 EUR/100 kg 39,47 L20 EUR/100 kg 50,67 0404 90 83 9170 L02 EUR/100 kg 42,06 L20 EUR/100 kg 54,00 0405 10 11 9500 L02 EUR/100 kg 72,00 L20 EUR/100 kg 97,08 0405 10 11 9700 L02 EUR/100 kg 73,79 L20 EUR/100 kg 99,50 0405 10 19 9500 L02 EUR/100 kg 72,00 L20 EUR/100 kg 97,08 0405 10 19 9700 L02 EUR/100 kg 73,79 L20 EUR/100 kg 99,50 0405 10 30 9100 L02 EUR/100 kg 72,00 L20 EUR/100 kg 97,08 0405 10 30 9300 L02 EUR/100 kg 73,79 L20 EUR/100 kg 99,50 0405 10 30 9700 L02 EUR/100 kg 73,79 L20 EUR/100 kg 99,50 0405 10 50 9500 L02 EUR/100 kg 72,00 L20 EUR/100 kg 97,08 0405 10 50 9700 L02 EUR/100 kg 73,79 L20 EUR/100 kg 99,50 0405 10 90 9000 L02 EUR/100 kg 76,50 L20 EUR/100 kg 103,15 0405 20 90 9500 L02 EUR/100 kg 67,51 L20 EUR/100 kg 91,01 0405 20 90 9700 L02 EUR/100 kg 70,20 L20 EUR/100 kg 94,64 0405 90 10 9000 L02 EUR/100 kg 92,11 L20 EUR/100 kg 124,18 0405 90 90 9000 L02 EUR/100 kg 73,66 L20 EUR/100 kg 99,32 0406 10 20 9640 L04 EUR/100 kg 26,72 L40 EUR/100 kg 33,40 0406 10 20 9650 L04 EUR/100 kg 22,27 L40 EUR/100 kg 27,84 0406 10 20 9830 L04 EUR/100 kg 8,27 L40 EUR/100 kg 10,32 0406 10 20 9850 L04 EUR/100 kg 10,01 L40 EUR/100 kg 12,52 0406 20 90 9913 L04 EUR/100 kg 19,83 L40 EUR/100 kg 24,78 0406 20 90 9915 L04 EUR/100 kg 26,92 L40 EUR/100 kg 33,65 0406 20 90 9917 L04 EUR/100 kg 28,62 L40 EUR/100 kg 35,76 0406 20 90 9919 L04 EUR/100 kg 31,96 L40 EUR/100 kg 39,96 0406 30 31 9730 L04 EUR/100 kg 3,56 L40 EUR/100 kg 8,36 0406 30 31 9930 L04 EUR/100 kg 3,56 L40 EUR/100 kg 8,36 0406 30 31 9950 L04 EUR/100 kg 5,18 L40 EUR/100 kg 12,16 0406 30 39 9500 L04 EUR/100 kg 3,56 L40 EUR/100 kg 8,36 0406 30 39 9700 L04 EUR/100 kg 5,18 L40 EUR/100 kg 12,16 0406 30 39 9930 L04 EUR/100 kg 5,18 L40 EUR/100 kg 12,16 0406 30 39 9950 L04 EUR/100 kg 5,87 L40 EUR/100 kg 13,75 0406 40 50 9000 L04 EUR/100 kg 31,42 L40 EUR/100 kg 39,26 0406 40 90 9000 L04 EUR/100 kg 32,27 L40 EUR/100 kg 40,33 0406 90 13 9000 L04 EUR/100 kg 35,76 L40 EUR/100 kg 51,19 0406 90 15 9100 L04 EUR/100 kg 36,97 L40 EUR/100 kg 52,90 0406 90 17 9100 L04 EUR/100 kg 36,97 L40 EUR/100 kg 52,90 0406 90 21 9900 L04 EUR/100 kg 35,93 L40 EUR/100 kg 51,30 0406 90 23 9900 L04 EUR/100 kg 32,21 L40 EUR/100 kg 46,31 0406 90 25 9900 L04 EUR/100 kg 31,59 L40 EUR/100 kg 45,22 0406 90 27 9900 L04 EUR/100 kg 28,60 L40 EUR/100 kg 40,96 0406 90 31 9119 L04 EUR/100 kg 26,45 L40 EUR/100 kg 37,91 0406 90 33 9119 L04 EUR/100 kg 26,45 L40 EUR/100 kg 37,91 0406 90 35 9190 L04 EUR/100 kg 37,66 L40 EUR/100 kg 54,17 0406 90 35 9990 L04 EUR/100 kg 37,66 L40 EUR/100 kg 54,17 0406 90 37 9000 L04 EUR/100 kg 35,76 L40 EUR/100 kg 51,19 0406 90 61 9000 L04 EUR/100 kg 40,71 L40 EUR/100 kg 58,91 0406 90 63 9100 L04 EUR/100 kg 40,11 L40 EUR/100 kg 57,85 0406 90 63 9900 L04 EUR/100 kg 38,55 L40 EUR/100 kg 55,87 0406 90 69 9910 L04 EUR/100 kg 39,12 L40 EUR/100 kg 56,69 0406 90 73 9900 L04 EUR/100 kg 32,91 L40 EUR/100 kg 47,15 0406 90 75 9900 L04 EUR/100 kg 33,57 L40 EUR/100 kg 48,27 0406 90 76 9300 L04 EUR/100 kg 29,81 L40 EUR/100 kg 42,66 0406 90 76 9400 L04 EUR/100 kg 33,38 L40 EUR/100 kg 47,78 0406 90 76 9500 L04 EUR/100 kg 30,91 L40 EUR/100 kg 43,87 0406 90 78 9100 L04 EUR/100 kg 32,69 L40 EUR/100 kg 47,76 0406 90 78 9300 L04 EUR/100 kg 32,38 L40 EUR/100 kg 46,25 0406 90 79 9900 L04 EUR/100 kg 26,74 L40 EUR/100 kg 38,44 0406 90 81 9900 L04 EUR/100 kg 33,38 L40 EUR/100 kg 47,78 0406 90 85 9930 L04 EUR/100 kg 36,59 L40 EUR/100 kg 52,67 0406 90 85 9970 L04 EUR/100 kg 33,57 L40 EUR/100 kg 48,27 0406 90 86 9200 L04 EUR/100 kg 32,45 L40 EUR/100 kg 48,11 0406 90 86 9400 L04 EUR/100 kg 34,77 L40 EUR/100 kg 50,84 0406 90 86 9900 L04 EUR/100 kg 36,59 L40 EUR/100 kg 52,67 0406 90 87 9300 L04 EUR/100 kg 30,22 L40 EUR/100 kg 44,65 0406 90 87 9400 L04 EUR/100 kg 30,85 L40 EUR/100 kg 45,09 0406 90 87 9951 L04 EUR/100 kg 32,78 L40 EUR/100 kg 46,93 0406 90 87 9971 L04 EUR/100 kg 32,78 L40 EUR/100 kg 46,93 0406 90 87 9973 L04 EUR/100 kg 32,19 L40 EUR/100 kg 46,08 0406 90 87 9974 L04 EUR/100 kg 34,48 L40 EUR/100 kg 49,14 0406 90 87 9975 L04 EUR/100 kg 34,19 L40 EUR/100 kg 48,31 0406 90 87 9979 L04 EUR/100 kg 32,21 L40 EUR/100 kg 46,31 0406 90 88 9300 L04 EUR/100 kg 26,69 L40 EUR/100 kg 39,30 0406 90 88 9500 L04 EUR/100 kg 27,52 L40 EUR/100 kg 39,32 The destinations are defined as follows: L02 : Andorra and Gibraltar. L20 : All destinations except L02, Ceuta, Melilla, Holy See (Vatican City State), the United States of America, Bulgaria, Romania and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. L04 : Albania, Bosnia and Herzegovina, Kosovo, Serbia, Montenegro and the former Yugoslav Republic of Macedonia. L40 : All destinations except L02, L04, Ceuta, Melilla, Iceland, Liechtenstein, Norway, Switzerland, Holy See (Vatican City State), the United States of America, Bulgaria, Romania, Croatia, Turkey, Australia, Canada, New Zealand and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. (1) As for the relevant products intended for exports to Dominican Republic under the quota 2006/2007 referred to in the Decision 98/486/EC, and complying with the conditions laid down in Article 20a of Regulation (EC) No 174/1999, the following rates should apply: (a) products falling within CN codes 0402 10 11 9000 and 0402 10 19 9000 0,00 EUR/100 kg (b) products falling within CN codes 0402 21 11 9900, 0402 21 19 9900, 0402 21 91 9200 and 0402 21 99 9200 28,00 EUR/100 kg The destinations are defined as follows: L02 : Andorra and Gibraltar. L20 : All destinations except L02, Ceuta, Melilla, Holy See (Vatican City State), the United States of America, Bulgaria, Romania and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. L04 : Albania, Bosnia and Herzegovina, Kosovo, Serbia, Montenegro and the former Yugoslav Republic of Macedonia. L40 : All destinations except L02, L04, Ceuta, Melilla, Iceland, Liechtenstein, Norway, Switzerland, Holy See (Vatican City State), the United States of America, Bulgaria, Romania, Croatia, Turkey, Australia, Canada, New Zealand and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control.